July 7, 2015 Via Edgar Mr. Craig D. Wilson Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance Washington, DC20549 Re: Lexmark International, Inc. Form 10-K for Fiscal Year Ended December 31, 2014 Form 8-K filed April 28, 2015 File No. 001-14050 Dear Mr. Wilson: Lexmark International, Inc. (the “Company” or “Lexmark”) is submitting this letter in response to the comments of the staff of the Division of Corporation Finance, concerning the Company’s Form 10-K and Form 8-K referenced above, as set forth in the letter to the Company dated June 23, 2015.For your convenience, the Company has set forth the staff’s original comment immediately preceding the Company’s response. General Comment #1: Form 10-K for Fiscal Period Ended December 31, 2014 Notes to Consolidated Financial Statements Organization and Business, page 64 1. You indicate in your disclosure that you recorded an out-of-period adjustment to correct an error related to a deferred tax asset. Please address the following: · Provide greater detail as to how you determined it was appropriate to record this correction in 2014 and tell us why you did not record the error correction as an adjustment to prior periods. · Tell us how you discovered the error and provide us with your qualitative and quantitative assessment of materiality for each annual period in which this error occurred to support your conclusion that these adjustments are not material to your historical financial statements. Refer to SAB Topic 1M. · We note your disclosure on page 124 that you also discovered incorrect balance sheet classification and disclosure of certain balances in the notes to the financial statements. Tell us whether this statement relates to the income tax error or something else. If it relates to something else, please tell us the nature of these errors, the impact of the correction of the errors on your financial statements and how you concluded these errors were not material. · Please tell us whether the increase of $1.3 million in income taxes due to the correction of immaterial errors originating in prior years as disclosed on page 17 of your March 31, 2015 Form 10-Q relates to the same error. If so, please tell us whether, and if so how, you updated your materiality analysis to consider this additional error. Response #1: In connection with the 2014 annual closing process, the Company reviewed deferred tax assets (“DTA”) and deferred tax liability positions and identified income tax errors, including $6.8M related to a DTA from the inter-company sale of a Mexican branch in 2008 which was disclosed on page 64 of the 10-K for fiscal year 2014. In order to determine how to record the error correction, the Company summarized the overall quantitative and qualitative impact of the error and correction thereof as well as gave consideration to the aggregate quantitative effects of other immaterial out-of-period errors and corrections recorded in previous periods and certain other individually immaterial unadjusted misstatements originating in the current and previous periods. The Company calculated the impact of the total out-of-period corrections and unadjusted differences on the financial statements by period. Amounts for periods before full year 2014 are calculated under the rollover method, as described below, while 2014 reflects the iron curtain method by which all unadjusted amounts are immediately recognized in earnings during the period. As a result of the analysis of both quantitative and qualitative factors, the Company concluded that the impact of the errors was not material to the Company’s consolidated prior period financial statements. Additionally, the impact on full year 2014 results of correcting the unadjusted prior period items was not material and could, therefore, be recorded as an out-of-period adjustment in 2014. Quantitative and Qualitative Analysis The Company prepared the following analysis to evaluate the out-of-period adjustment according to ASC 250 and concluded that it was a correction of an error rather than an accounting change or change in estimate. Thus, in accordance with ASC 250-10-45-27, the Company was required to determine if the originating error and cumulative correction were material to the Company’s financial results. To determine whether it was appropriate to record the correction as an out-of-period correction in 2014 rather than an adjustment to prior periods, management considered both quantitative and qualitative factors, consistent with SAB Topics 1.M, Materiality, and 1.N. The Company prepared the analysis to review the impact on net income on a GAAP basis using a 5% of net income benchmark as a starting point for assessing materiality. As noted in SAB Topic 1.M, the use of this rule of thumb benchmark is to provide the basis for an initial and preliminary assumption that a deviation of less than this rule of thumb with respect to the financial statements is unlikely to be material. Per the guidance in SAB Topic 1.N, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, the Company evaluated the impact in each affected year under the “rollover” method for prior periods, which quantifies income statement errors based on the amount by which results for each period are misstated. Further, per SAB Topic 1.N, the Company evaluated the year ended December 31, 2014 (the current period), under the “iron curtain” method, which quantifies income statement errors based on the amount by which results would be misstated if the accumulated amount of the errors that remain in the balance sheet at the end of the period were corrected through the income statement during that period. The tax expense misstatement related to the intercompany-sale of a Mexican branch resulted in overstated / (understated) net income for the following periods (amounts in millions): 2010 and Q4 Earlier Sale of Mexican Marketing Subsidiary $ $
